— Judgment unanimously affirmed, without costs. Memorandum: In this proceeding pursuant to CPLR article 78 in the nature of mandamus, petitioner seeks to require respondent to institute certain procedures in *1081accordance with petitioner’s desire to repudiate his baccalaureate degree. Since there is no legal basis for the relief petitioner seeks, the petition was properly dismissed. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — art 78.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.